DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-6, 8-9, and 12 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of Claims 1-6 and 11-13 of prior U.S. Patent No. 11,327,119 B2. This is a statutory double patenting rejection. Claims 10-11 and 13-14 of the claimed invention are too considered as rejected in view of their dependency upon that of Claim 8, to which Claims 10-11 and 13-14 require all the limitations of. 
Instant Application:
US 11,327,119 B2:
Claim 1. A multi-phase battery charger including a plurality of battery charging systems for providing a charging current to a battery, each battery charging system being adapted to provide a current with an oscillating waveform, wherein the oscillating waveform is partially in the form of a sine-squared wave, wherein each battery charging system is configured to receive an input from a single phase of a multi-phase input and to provide its current to a combined output, and wherein the combined output from the battery charging systems provides the charging current.
Claim 1. A multi-phase battery charger comprising a plurality of battery charging systems for providing a charging current to a battery, the battery charging systems being adapted to provide a current with an oscillating waveform, the oscillating waveform having waveform minima, wherein the waveform minima are at or near 0 amps, wherein the oscillating waveform is partially in the form of a sine-squared wave, wherein each battery charging system is configured to receive an input from a single phase of a multi-phase input and to provide its current to a combined output, and wherein the combined output from the battery charging systems provides the charging current.
Claim 2. The battery charger according to claim 1, wherein the oscillating waveforms have waveform minima, wherein the waveform minima are at less than 0.1 amps.
Claim 1. A multi-phase battery charger comprising a plurality of battery charging systems for providing a charging current to a battery, the battery charging systems being adapted to provide a current with an oscillating waveform, the oscillating waveform having waveform minima, wherein the waveform minima are at or near 0 amps, wherein the oscillating waveform is partially in the form of a sine-squared wave, wherein each battery charging system is configured to receive an input from a single phase of a multi-phase input and to provide its current to a combined output, and wherein the combined output from the battery charging systems provides the charging current.

Claim 2. The battery charger according to claim 1, wherein the waveform minima are at less than 0.1 amps.
Claim 3. The battery charger according to claim 2, wherein the waveform minima are at less than 0.01 amps.
Claim 3. The battery charger according to claim 1, wherein the waveform minima are at less than 0.01 amps.
Claim 4. The battery charger according to claim 3, wherein the waveform minima are at less than 0.001 amps.
Claim 4. The battery charger according to claim 1, wherein the waveform minima are at less than 0.001 amps.
5. The battery charger according to claim 1, wherein a peak-to-peak variation in the currents with oscillating waveforms is greater than 1 amp.
5. The battery charger according to claim 1, wherein a peak-to-peak variation in the currents with the oscillating waveforms is greater than 1 amp.
6. The battery charger according to claim 1, wherein a peak-to-peak variation in the currents with oscillating waveforms is between 10 amps and 30 amps.
6. The battery charger according to claim 1, wherein a peak-to-peak variation in the currents with the oscillating waveforms is between 10 amps and 30 amps.
Claim 8. A method of charging a battery, the method comprising: converting a plurality of alternating polarity outputs of a multiphase power source, each alternating polarity output being a single phase of the multiphase power source, to respective charging currents; generating a combined output from the respective charging currents; and providing the combined output to the battery, wherein each charging current has an oscillating waveform, and wherein each oscillating waveform is partially in the form of a sine-squared wave.
Claim 11. A method of charging a battery, the method comprising: converting a plurality of alternating polarity outputs of a multiphase power source, each alternating polarity output being a single phase of the multiphase power source, to respective charging currents; generating a combined output from the respective charging currents; and providing the combined output to the battery, wherein each charging current has an oscillating waveform, the oscillating waveform having waveform minima, the waveform minima at or near 0 amps, and wherein the oscillating waveform is partially in the form of a sine-squared wave.
Claim 9. The method according to claim 8, wherein the oscillating waveforms have waveform minima, wherein the waveform minima are at less than 0.1 amps.
Claim 11. A method of charging a battery, the method comprising: converting a plurality of alternating polarity outputs of a multiphase power source, each alternating polarity output being a single phase of the multiphase power source, to respective charging currents; generating a combined output from the respective charging currents; and providing the combined output to the battery, wherein each charging current has an oscillating waveform, the oscillating waveform having waveform minima, the waveform minima at or near 0 amps, and wherein the oscillating waveform is partially in the form of a sine-squared wave.

Claim 12. The method according to claim 11, wherein the waveform minima are at less than 0.1 amp.
Claim 12. The method according to claim 8, wherein a peak-to-peak variation in the currents with oscillating waveforms is greater than 1 amp.
Claim 13. The method according to claim 11, wherein a peak-to-peak variation in each respective charging current is greater than 1 amp.


The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 11,327,119 B2 in view of Pololu (Understanding Battery Capacity: Ah is not A). 
The ‘119 reference fails to disclose wherein the battery currents are measured in A and the battery capacity is measured in Ah.
However, Pololu discloses that “In the case of a typical battery… the capacity can be specified by the amp-hour rating” and “a battery rated for one amp-hour can provide a current of one amp for about one hour, two amps for about half an hour, or 0.1 amps for about ten hours. I say ‘about’ because the exact capacity will depend on the current.” 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the battery charger according to claim 1 to include the teachings of Pololu because it is well known within the art that battery current is measured in Amperes and that battery capacity is measured in Ampere-hours. 
Instant Application:
US 11,327,119 B2:
7. The battery charger according to claim 1, wherein a peak-to-peak variation in the currents with oscillating waveforms is at least 10 times a capacity of the battery with the currents measured in A and the battery capacity measured in Ah.
7. The battery charger according to claim 1, wherein a peak-to-peak variation in the currents with the oscillating waveforms is at least 10 times a capacity of the battery.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited on PTO-892 form are related to the art of the present invention with respect to battery chargers, in particular battery charging systems and methods.
Examiner’s Note: No Prior Art rejections are being made against the claimed invention, however the claimed invention is not considered allowable, in view of the statutory 101 double patenting rejections against Claims 1 and 8. 
Tang et al. (CN 204290434U) discloses a multi-phase battery charger, wherein each battery charging system is configured to receive an input from a single phase of a multi-phase input and to provide its current to a combined output (para. 0036), and wherein the combined output from the battery charging systems provides the charging current (para. 0020).
	Tang fails to disclose the multi-phase battery charger comprising a plurality of battery charging systems for providing a charging current to a battery, the battery charger charging systems being adapted to provide a current with an oscillating waveform, the oscillating waveform having waveform minima, wherein the waveform minima are at or near 0 amps, and wherein the oscillating waveform is partially in the form of a sine-squared wave. 
	Fukatsu (8,421,381 B2) discloses a battery charger (col. 3, lines 31-36) for providing [via the circuit shown in figure 1] a charging current to a battery [item 17, figure 1-6], the battery charger (col. 3, lines 31-36) being adapted to provide a current with an oscillating waveform (the charging circuit provides current that oscillates; see figures 5a-5d), the oscillating waveform (the charging circuit provides current that oscillates; see figures 5a-5d) having waveform minima (see figures 5a-5d), wherein the waveform minima (see figures 5a-5d) are at or near 0 amps (see figures 5a-5d – wherein the minima of the various current waveforms shown in figures 5a, 5b, and 5d are at or near 0 amps).
	There does not appear to be any motivational gain garnered from modifying the circuit configuration shown in figures 2-4 of ‘434 to include the circuit configurations disclosed by Fukatsu, as neither references provides such motivation. It is believed that the circuit of Fukatsu would in fact destroy the circuit as taught by Tang and thus change the invention as taught by Tang.
	Fukatsu fails to disclose wherein the oscillating waveform is partially in the form of a sine-squared wave.
	Bani et al. (Intelligent Instrument Design, first version, pages 139-140 – cited by China decision of rejection) discloses wherein the oscillating waveform is partially in the form of a sine-squared wave, and why it would be obvious to use such a wave. 
	However, none of these references teach the claimed subject matter with respect to the multi-phase battery charger comprising a plurality of battery charging systems and for each of the battery charging systems within the multi-phase battery charger being configured to receive an input from a single phase of a multi-phase input and to provide its current to a combined output.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN CURTIS whose telephone number is (571)272-3564. The examiner can normally be reached M-F 8am-5pm; Alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 5712722210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SEAN CURTIS
Examiner
Art Unit 2858



/S.C./Examiner, Art Unit 2858                                                                                                                                                                                                        
/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858